          Case 3:18-cv-02103-JCH Document 13 Filed 02/21/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF CONNECTICUT



 AXTS , INC.,                                   )                       No. 3:18-cv-02103-JCH
                                                )
                   Plaintiff,                   ) NOTICE OF DISMISSAL WITH
                                                ) PREJUDICE PURSUANT TO
       vs.                                      ) FED. R. CIV. P. 41(a)(1)(A)(i)
                                                )
 STAG ARMS, LLC, and WWCIP IV,                  )
 LLC,                                           )
                                                )
                   Defendants.                  )


       PLEASE TAKE NOTICE THAT pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff

AXTS, Inc., by and through its counsel, dismisses this action with prejudice and without award

of fees or costs to any party.

       Dated this 21st day of February, 2019.

                                            Respectfully submitted,

                                              /s/ Michael T. McCormack
                                            Michael T. McCormack (ct13799)
                                            O’SULLIVAN MCCORMACK JENSEN
                                             & BLISS PC
                                            Putnam Park, Suite 100
                                            100 Great Meadow Road
                                            Wethersfield, CT 06109
                                            Telephone: 860.258.1993
                                            Facsimile: 860.258.1991
                                            mmccormack@omjblaw.com
                                            PRO HAC VICE PENDING
                                            Peter E. Heuser, (OSB No. 811281)
                                            Michael A. Cofield, (OSB No. 052204)
                                            SCHWABE, WILLIAMSON & WYATT, PC
                                            1211 SW Fifth Avenue, Suite 1900
                                            Portland, OR 97204
                                            Telephone: 503.222.9981
                                            Facsimile: 503.796.2900
                                            pheuser@schwabe.com
                                            mcofield@schwabe.com

                                                    Of Attorneys for Plaintiff
          Case 3:18-cv-02103-JCH Document 13 Filed 02/21/19 Page 2 of 2



                                         CERTIFICATION

       This is to certify that on February 21, 2019 a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by email to all parties by operation of the Court's electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court's CM/ECF system.




                                                        /s/ Michael T. McCormack
                                                       Michael T. McCormack (ct13799)
                                                       O’SULLIVAN MCCORMACK JENSEN
                                                        & BLISS PC
                                                       Putnam Park, Suite 100
                                                       100 Great Meadow Road
                                                       Wethersfield, CT 06109
                                                       Telephone: 860.258.1993
                                                       Facsimile: 860.258.1991
                                                       mmccormack@omjblaw.com
